DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 2/18/2019 have been considered by the examiner

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 2, 17, the claims recite that the screens are controlled by the SOC control processor through a “non-wireless connection” and then recite that the non-wireless connection is “preferably a hard 

As to claim 8, the claim is not definite as to the content of the map display. It recites that the map display comprises of a region of predetermined and preferably variable size. The use of the word “preferably” renders the claim indefinite because it cannot be determined whether the display region having a variable size is part of the claimed invention.  See MPEP § 2173.05(d).

As to claim 11, the claim is not definite as to the operating system software. It recites that the software preferably comprises the Android operating system software adapted to implement mobile device software. The use of the word “preferably” renders the claim indefinite because it cannot be determined whether the Android operating system is part of the claimed invention.  See MPEP § 2173.05(d).

As to claim 11, the claim recites the trademark/trade name Android.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the Android operating system and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing)

Regarding claim 1, Ray does not specifically teach a ground station for an unmanned aerial vehicle (UAV) comprising: a housing for accommodating a system on chip (SOC) circuit including a control processor for executing software to wirelessly control functions of a UAV; a first screen; and a second screen; wherein one or both screens are controlled directly by the SOC control processor. Ray teaches the elements of claim 1 except the system on chip SOC circuit. (See Ray, Figs. 1-3 and Col 4, lines 40-47 that describes the contents of the ground station, including dual screens and a computing device, all in one unit.  See also Fig. 7 and column 12, lines 1-19 regarding the components of the ground station, including a processing unit).
Anthony discloses a system on chip (SOC) circuit that would be able to include a control processor for executing software to wirelessly control functions of a UAV and multiple screens, wherein the screens are controlled directly by the SOC control processor. (see Anthony “An SoC, or system-on-a-chip to give its full name, integrates almost all of these components into a single silicon chip.”)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in Ray with the learnings of Anthony to use a system on chip (SOC) circuit since it offers a high level of integration and much shorter wiring while also using considerably less power.

Regarding claim 2, modified Ray teaches the ground station according to claim 1, wherein both screens are controlled directly by the SOC control processor through a non-wireless connection which is preferably a hard wired connection between the SOC control processor and each of said first and second screens. (See Ray, Fig 7 and Col. 6, lines 27-33 that describes the wired connection between the processor and the multiple display screens)

Regarding claim 4, modified Ray teaches the ground station according to claim 1, wherein the ground station is configured to wirelessly receive an image signal from a camera on the UAV and the SOC circuit is configured to process said received image signal to thereby display on said second screen at least a first person view (FPV) image obtained from the received image signal. (See Ray, Col 3, lines 29-34 that describes the wireless reception of signal to be displayed, including video received from the UAV, i.e. FPV video)

Regarding claim 6, modified Ray teaches the ground station according to claim 1, wherein the second screen is arranged in a landscape orientation relative to a normal viewing direction and/or the first screen is arranged in a portrait orientation relative to a normal viewing direction. (See Ray, Fig 1 that shows the first and second screens in landscape orientation)

Regarding claim 11, modified Ray teaches the ground station according to claim 1, wherein the SOC circuit is configured to execute an operating system (OS) software to implement control and/or other functions for the ground station and/ or the UAV and preferably the OS software comprises the AndroidTM OS software adapted to implement mobile device software applications in addition to UAV control software. (See Ray, Col 5, lines 40-52 that describes the configuration for software programs and applications for UAV/ground station operation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of VDCI GCS (https://www.suasnews.com/2015/02/vdci-unveils-its-all-in-all-compact-ground-control-station-for-any-uav-like-dji-and-3d-robotics/)

Regarding claim 3, modified Ray does not teach the ground station according to claim 1, wherein the second screen is larger in size than the first screen.
VDCI GCS discloses a ground station, wherein the second screen is larger in size than the first screen. (See Fig in link: https://www.suasnews.com/2015/02/vdci-unveils-its-all-in-all-compact-ground-control-station-for-any-uav-like-dji-and-3d-robotics/)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of VDCI GCS to have a second screen larger in size than the first screen to provide the advantage of a larger viewing area with the provided geometry of the ground station.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Zhou (US 20170300051)

Regarding claim 5, modified Ray does not teach the ground station according to claim 1, wherein the second screen has an aspect ratio the same or closely related to an aspect ratio of a first person view (FPV) image processed from an image signal wirelessly received from a camera on the UAV.
However, Zhou discloses where the first person view is recorded in 4k resolution which is closely related to the screen resolution for screens. (See Zhou [0070] that describes the first person view and recording resolution which is related to the aspect ratio)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Zhou to achieve a high quality resolution such as 4k on the screen display since both the screen aspect ratio and processed image aspect ratio will be closely related as taught in Zhou.

Claims 7, 8, 13, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Wen (W. Zhang (Ed.): Software Engineering and Knowledge Engineering, AISC 162, pp. 249–256)

Regarding claim 7, modified Ray does not teach the ground station according to claim 1, wherein a central axis of the first screen is aligned with a central axis of the second screen and/or the second screen is arranged above the first screen.
Wen discloses a UAV ground control station with a configuration of a first screen aligned with a central axis of the second screen and the second screen is above the first screen. (See Wen, Fig. 2 and Fig. 3)
It would have been obvious for someone of ordinary skill in the art to modify the ground control station as taught in modified Ray (which has the two screens side by side) with the learnings of Wen to modify the side by side configuration to an up-down configuration instead, where the screens have one above the other so that there is added delineation between both screens.

Regarding claim 8, modified Ray does not teach the ground station according to claim 1, wherein the first screen is configured to display any one or any combination of a map, user control icons, multi-copter settings, and multi-copter sensor readings wherein the map displayed on the first screen comprises a map of a region of predetermined and preferably variable size presented forward of the ground station.
Wen discloses a configuration of the ground station that displays a combination of a map, user control icons, settings and readings of the UAV (See Wen, Fig. 4 and Fig. 6 and page 252 lines 3-10, page 254 lines 1-6; that describes items displayed on the first screen including the UA settings and parameters and items displayed on the second screen including the map display) 
It would have been obvious to one of ordinary skill in the art to modify the ground control station as taught in modified Ray with the map, icon, display as taught in Wen to give the operator of the ground station a convenient feature to use in pre-flight and during flight operation of the UAV.

Regarding claim 13, Ray teaches the ground station according to claim 1, wherein the housing comprises a clam shell housing having a first housing member for accommodating the SOC control processor and a second housing member movable relative to the first housing member between a first closed position overlaying said first housing member and a second open position (See Ray fig. 1 which shows a clam shell housing)
Ray does not disclose wherein the arrangement being such that the first housing member has mounted thereon the first screen and the second housing member has mounted thereon the second screen such that both screens are viewable by a user when the second housing member is at or near its open position.
Wen discloses a UAV ground control station with a configuration of a first housing and second housing member in a clam shell design, where the first housing member houses the control processor (Master control computer system) and the second housing member is movable relative to the first housing member. Both first member screen (located with the master control computer system) and second member screen (located with the auxiliary monitoring computer system) are viewable by a user when the second housing member is at or near its open position. (See Wen, Fig. 2 and Fig. 3; that shows the first and second screens, with the second screen in the open position)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in Ray with the learnings of Wen to modify the ground station from Ray which has the first and second screens located side by side with the learnings from Wen to have the screens located on separate parts of the clam shell design housing members; thus providing further delineation between the two screens based on user’s preference.

Regarding claim 15, modified Ray does not teach the ground station according to claim 13, wherein one of more ground station radio antennas are mounted internally in the second housing member.
Wen discloses a configuration of the ground station that does not have an external radio antenna. (See Wen, Fig. 2 and Fig. 3; that does not have an external ration antenna)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Wen to have a ground station that is more easily transportable with less external components and less cumbersome during operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Lee (US 20170351900)

Regarding claim 10, modified Ray does not teach the ground station according to claim 1, wherein the ground station is configured to receive a high definition (HD) video image from a camera on the UAV and to convert said HD video image in the SOC circuit to a mobile industry processor interface (MIPI) format for outputting to one or both of the first and second screens over one or more hardware connections.
Lee discloses an electronic device which generates photographing information by extracting image composition information in high definition and converts it to digital data through an analog to digital converter. (See Lee, Fig 13 and [0250] “The aspect ratio may include 3:2, 4:3, 16:9, and so on. When the resolution of the image 1310 is M*N, the resolution (e.g., standard definition (SD), high definition (HD), full HD, ultra HD (UHD)) may be used as the aspect ratio information.” See also [0152] “The converted digital data may be output to outside (e.g., the image signal processor) through an external interface such as mobile industry processor interface (MIPI) via a digital block of the image sensor.”)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught by modified Ray with the learnings of receiving high definition video image and converting them to mobile industry processor interface as taught in Lee to achieve a UAV device that generates and receives high definition imagery and is able to convert the imagery to display in a high quality format.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Wen (W. Zhang (Ed.): Software Engineering and Knowledge Engineering, AISC 162, pp. 249–256)

Regarding claim 16, Ray teaches a ground station for a UAV comprising: a clam shell housing comprising a first housing member for accommodating a control processor and a second housing member movable relative to the first housing member between a first closed position overlaying said first housing member and a second open position (see Ray fig. 1 and col. 7, lines 3-17.  See also col. 3, lines 19-34), the ground station comprising two screens wherein both screens are controlled directly by the control processor (see Ray figs. 1 and 7.  See also col. 12, lines 3-62).
Ray does not teach where the arrangement being such that the first housing member has mounted thereon a first screen and the second housing member has mounted thereon a second screen such that both screens are viewable by a user when the second housing member is in its open position, and wherein both screens are controlled directly by the control processor.
Wen discloses a ground station for a UAV that comprises a clam shell housing with a first and second member housing in such as arrangement that the first housing member (mater control computer system, Fig. 3) and second housing member (auxiliary monitoring computer system, Fig. 2) both have screens that can be viewable when the second housing (Fig. 2) is in its open position, also both screens are controlled directly by the processor (located in the master control computer system). (See Wen, Fig 2 and 3 that show the ground station which comprises a clam shell housing design with the first and second housing members as described above.)
It would have been obvious to one of ordinary skill in the art to modify the ground control station as taught in modified Ray with the learnings from Wen to have a ground station design that is user friendly in configuration and offers an advantage of delineated viewing of screens based on user’s preference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Wen (W. Zhang (Ed.): Software Engineering and Knowledge Engineering, AISC 162, pp. 249–256) and further in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing)

Regarding claim 17, modified Ray does not teach the ground station according to claim 16, wherein the control processor is provided on a system on chip (SOC) circuit and the first and second screens are each connected to said control processor by a non-wireless connection which is preferably a hardwired connection.
Wen discloses a ground station where the hardware including the control processor is provided on an integrated circuit and has a hard wired connection (See Wen, Fig 1: that shows the UAV ground control station design schematic)
It would have been obvious to one of ordinary skill in the art to modify the ground control station as taught in modified Ray with the learnings of Wen to have a robust connection with the hardwire connection of the components in the ground station.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Wikipedia (https://web.archive.org/web/20150606223447/https://en.wikipedia.org/wiki/Display_Serial_Interface)

Regarding claim 18, modified Ray does not specifically teach a ground station for a UAV comprising: a radio frequency receiver configured to wirelessly receive a high definition (HD) image signal from a camera of a UAV; an image signal processing module for converting said received HD image signal to a MIPI signal; a processor for outputting said MIPI signal to one or both of a first ground station screen and a second ground station screen over a non-wireless connection. Ray teaches the elements of claim 18 except for the MIPI signal.
Wikipedia discloses a display serial interface which is a specification by the Mobile Industry Processor Interface (MIPI) alliance which is commonly targeted at LCD and similar display technologies such as the screen of the ground station. 
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Wikipedia to have a ground station with a reduced cost of display controllers achieved with MIPI specification.

Regarding claim 19, modified Ray teaches the ground station according to claim 18, wherein the non-wireless connection is a hardware connection. (See Ray, Fig 7 and Col. 12, lines 52-62 that describes the hardware connection)

Regarding claim 20, modified Ray teaches the ground station according to claim 18, wherein the image signal processing module and the processor are both provided on a system on chip (SOC) circuit. (See Ray, Fig 7 and Col. 12, lines 3-24 that describes the integrated circuit for the module and processor)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Wikipedia (https://web.archive.org/web/20150606223447/https://en.wikipedia.org/wiki/Display_Serial_Interface) and Lee (US 20170351900)


Regarding claim 23, modified Ray does not specifically teach the ground station according to claim 18, wherein the HD image signal being a High Definition Media Interface (HDMI) signal received wirelessly from the camera of the multi- copter is first received by a first person view (FPV) image module of the ground station.
Lee discloses an electronic device which receives image signal wirelessly. (See Lee, Fig 1; that shows the short range communication 164 and [0069] that describes the signal communication between the device and the components including the camera.)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Lee to achieve an image signal of robust high definition to be received by the ground station

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10452064) in view of Anthony (https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) and further in view of Wikipedia (https://web.archive.org/web/20150606223447/https://en.wikipedia.org/wiki/Display_Serial_Interface) and Smith (US 20130259469)

Regarding claim 21, modified Ray does not specifically teach the ground station according to claim 18, wherein there is provided a splitter module for splitting said received HD image signal into a first HD image signal output from the splitter module to the image signal processing module and a second HD image signal output from the splitter module to a HD user output connector.
Smith discloses a splitter module that may split received signals into a first and second signal output (See Smith Fig. 3; that shows the splitter module splitting a received signal into a plurality of signals outputting to a connector.)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Smith to effectively split one input signal into a plurality of output signals for multiple output connectors.

Regarding claim 22, modified Ray does not specifically teach the ground station according to claim 21, wherein the splitter module is also provided on the SOC circuit.
Smith discloses a splitter module which is implement on an integrated circuit. (See Smith [0045] that describes the splitter module also being provided as part of an integrated circuit.)
It would have been obvious to one of ordinary skill in the art to modify the ground station as taught in modified Ray with the learnings of Smith to have a robust hardware connection that is provided on an integrated circuit.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a ground station for an unmanned aerial vehicle.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661